DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 17/283,933 filed on 04/08/2021. Claims have been 11-30 are pending. Claims 1-10 have been cancelled.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/07/2021 has been partially considered. GB 2124103 A is not be considered as it is related to “ process for separating and recycling NOx  gas components by absorption and desorption on a molecular sieve” which is irrelevant to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.

 Claims 12, 14, 16-18  and 21, 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
	Claim 12 recites the phrase “output shaft is positively and/or non-positively coupled to the intermediate shaft” which renders the claim indefinite because it is not clear what non-positively coupled means. Clarification is required. It is further unclear how the output shaft may be both mounted on and in the driven shaft at the same time.  Claim 21 is rejected for same reasons as claim 12.
Claim 14 recites the limitation “the intermediate shaft” in line 2 is not clear. There is insufficient antecedent basis for this limitation in the claim, since claim 14 depends on claim 11 which does not refer to an intermediate shaft. Clarification is required. Similar issue has been observed in claims 18 and 23 and are rejected for same reason as claim 14.
Claim 16 recites the limitations “the outer plate carrier” in line 2 and “the inner plate carrier” in line 3 are not clear. There is insufficient antecedent basis for this limitation in the claim, since claim 16 depends on claim 11 which does not refer to an outer plate carrier or an inner plate carrier. Clarification is required.
Claim 17 recites the limitation “the plate pack” in line 2 is not clear. There is insufficient antecedent basis for this limitation in the claim, since claim 17 depends on claim 11 which does not refer to a plate pack. Clarification is required.
Claim 18 recites the limitation “the outer plate carrier” in line 1 is not clear. There is insufficient antecedent basis for this limitation in the claim, since claim 18 depends on claim 11 which does not refer to an outer plate carrier. Clarification is required.
Any claim not specifically rejected under this heading is rejected based upon dependency on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 is not a proper dependent claim. Although it depends from a previous claim 12, claim 21 fails to specify a further limitation of the subject matter claimed in claim 12. Moreover, Claim 21 is nothing but claim 12 upon which it depends on and does not further limit the subject matter.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) 

 Examiner Note’s: Transitional phrases such as "having" has been be interpreted as open claim language in light of the specification. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 15-16, 25, 28 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harst et al.( DE 19833378 A1) (hereinafter “Harst”).(English translation has been relied upon)
Regarding claim 11, Harst discloses a drive device (fig. 1) with an output shaft (e.g. 12) having 

wherein in the output shaft (e.g. 12, 22,24, 26, 28, 30), 
at least one hydraulic channel (70) and one hydraulic cylinder (e.g. 32, 66) flow-connected to the hydraulic channel are formed, 
wherein a hydraulic piston (36) coupled to the clutch (e.g. K1, K2) is displaceably arranged in the hydraulic cylinder for operating the clutch.
Regarding claim 13, Harst teaches the drive device (fig. 1) according to claim 11, wherein the hydraulic channel (70) in the output shaft has an orifice (has not reference character) on its side facing away from the hydraulic cylinder, which orifice is formed in a lateral surface of the output shaft.
Regarding claim 15, Harst teaches the drive device (fig. 1) according to claim 11, wherein the driven shaft (e.g. 13a, 13b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier. (see para 44-45)
Regarding claim 16, Harst teaches the drive device (fig. 1) according to claim 11, wherein a plate pack of the clutch has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier (74) and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).
Regarding claim 25, Harst teaches the drive device (fig. 1) according to claim 13, wherein the driven shaft (e.g. 13a, 13b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier. (see para 44-45)
Regarding claim 28, Harst teaches the drive device (fig. 1) according to claim 13, wherein a plate pack (e.g.  78, 82, 86, 90) of the clutch (e.g. K1, K2) has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier (74) and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).
Regarding claim 30, Harst teaches the drive device (fig. 1) according to claim 15, wherein a plate pack (e.g.  78, 82, 86, 90) of the clutch (e.g. K1, K2) has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 14, 17, 18 and 21-24, 26-27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Harst et al. (DE 19833378 A1) (hereinafter “Harst”) in view of Dole et al. (FR 3058098 A1) (hereinafter “Dole”). (English translation has been relied upon)

Regarding claim 12 and 21, Harst teaches all the element of the drive device according to claim 11, but fails to teach wherein the output shaft is mounted on and/or in the driven shaft via an intermediate shaft, wherein the output shaft is positively and/or non-positively coupled to the intermediate shaft and the intermediate shaft is mounted in the driven shaft by means of at least one bearing.
Dole teaches a transmission device (fig.1) for a hybrid vehicle wherein the output shaft (3) is mounted on and/or in the driven shaft (e.g. 2 is connected with 15, 11, 10, 6, 9, and 61 are integral part of input shaft, see line 224-243 ) via an intermediate shaft (has no character ref, axial extend portion of 29) wherein the output shaft is positively and/or non-positively coupled to the intermediate shaft (see line 280-283) and the intermediate shaft is mounted in the driven shaft by means of at least one bearing (31) to ensure the axial guidance of the output shaft. (see line 284-285)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by incorporating intermediate shaft as taught by Dole so that the axial guidance of the output shaft will be ensured and stability of torque transfer can be achieved.
 As modified, the drive device would have the output shaft is mounted on and/or in the driven shaft via an intermediate shaft, wherein the output shaft is positively and/or non-positively coupled to the intermediate shaft and the intermediate shaft is mounted in the driven shaft by means of at least one bearing.
Regarding claim 14, Harst teaches all the element of the drive device according to claim 11, but fails to teach wherein the intermediate shaft is coupled to at least one outer plate carrier of the clutch.
Dole teaches a transmission device (fig.1) for a hybrid vehicle wherein the intermediate shaft (has no character ref, axial extend portion of 29) is coupled to at least one outer plate carrier (e.g. 21, 28) of the clutch (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by incorporating intermediate shaft as taught by Dole so that the axial guidance of the output shaft will be ensured and stability of torque transfer can be achieved.
 As modified, the drive device would have an intermediate shaft is coupled to at least one outer plate carrier of the clutch.           
Regarding claim 17, Harst teaches the drive device according to claim 11, wherein a coupling element (44) configured to operate the plate pack engages on the one hand with the hydraulic piston (36) and on the other hand (via 80) with the plate pack (e.g. K1, K2), however fails to teach the coupling element extends through the outer plate carrier.
Dole teaches a transmission device (fig.3) for a hybrid vehicle wherein a coupling member (e.g. 35, 38) configured to operate the plate pack (e.g. 22, 5) engages on the one hand with the hydraulic piston (35) and on the other hand with the plate pack and extends through the outer plate carrier (e.g. 20, 27) so that the actuation force can be transmitted from the actuation member to the clutch and the axial force on the multidisc assembly can be exerted properly by the support surface of curved outer radial end. (see line 294-300)
Harst by incorporating the coupling element extending through the outer plate carrier as taught by Dole so that the axial force on the multidisc assembly can be exerted properly by the support surface of curved outer radial end. 
As modified, the drive device would have the coupling element extending through the outer plate carrier.
Regarding claim 18, Harst teaches the drive device according to claim 11, but fails to teach wherein the outer plate carrier has a first carrier element and a second carrier element to form a vibration damper, wherein the first carrier element is rigidly connected to the intermediate shaft and the second carrier element is non-rotatably connected to the at least one outer plate, and the first carrier element and the second carrier element are connected to one another in an elastically damping manner.
Dole teaches a transmission device (fig.1) for a hybrid vehicle wherein the outer plate carrier (e.g. 20, 27 which is integrally connected with 6,8,see line 256-258) has a first carrier element (11) and a second carrier element (e.g. 6,10) to form a vibration damper (4), wherein the first carrier element is rigidly connected to an intermediate shaft (see the annotated fig. A below) and the second carrier element is non-rotatably connected to a at least one outer plate (24), and the first carrier element and the second carrier element are connected to one another in an elastically damping manner (via 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by incorporating a vibration damper along Dole so that the vibrations generated by the heat engine can be minimized and life of the transmission can be increased. (see line 31-37)
As modified, the drive device would have a outer plate carrier has a first carrier element and a second carrier element to form a vibration damper, wherein the first carrier element is rigidly connected to the intermediate shaft and the second carrier element is non-rotatably connected to the at least one outer plate, and the first carrier element and the second carrier element are connected to one another in an elastically damping manner.

    PNG
    media_image1.png
    790
    598
    media_image1.png
    Greyscale

		Fig. A: Annotated fig.1 of Dole
Regarding claim 22, Harst/Dole teaches the drive device as modified according to claim 12, Dole further teaches wherein the intermediate shaft is coupled to at least one outer plate carrier (e.g. 21, 28) of the clutch.
Harst by incorporating intermediate shaft as taught by Dole so that the axial guidance of the output shaft will be ensured and stability of torque transfer can be achieved.
 As modified, the drive device would have an intermediate shaft is coupled to at least one outer plate carrier of the clutch.          
Regarding claim 23, Harst teaches all the element of the drive device according to claim 13, but fails to teach wherein the intermediate shaft is coupled to at least one outer plate carrier of the clutch.
Dole teaches a transmission device (fig.1) for a hybrid vehicle wherein the intermediate shaft has no character ref, axial extend portion of 29) is coupled to at least one outer plate carrier (e.g. 21, 28) of the clutch (5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Harst by incorporating intermediate shaft as taught by Dole so that the axial guidance of the output shaft will be ensured and stability of torque transfer can be achieved.
 As modified, the drive device would have an intermediate shaft is coupled to at least one outer plate carrier of the clutch.           
Regarding claim 24, Harst/Dole teaches the drive device according to claim 12, Harst further teaches wherein the driven shaft (e.g. 13a, 12b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier.
Regarding claim 26, Harst/Dole teaches the drive device according to claim 14, Harst further teaches wherein the driven shaft (e.g. 13a, 12b) is coupled to at least one inner plate carrier (e.g. 84, 92) of the clutch or at least partially forms the inner plate carrier.
Regarding claim 27, Harst/Dole teaches the drive device according to claim 12, Harst further teaches wherein a plate pack (e.g.  78, 82, 86, 90) of the clutch (e.g. K1, K2) has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).
Regarding claim 29, Harst/Dole teaches the drive device according to claim 14, Harst further teaches wherein a plate pack (e.g.  78, 82, 86, 90) of the clutch (e.g. K1, K2) has at least one outer plate (e.g. 78, 82) non-rotatably connected to the outer plate carrier (74) and at least one inner plate (e.g. 86, 90) non-rotatably connected to the inner plate carrier (e.g. 84, 92) and is arranged on a side of the outer plate carrier (74) facing away from the output shaft (12).
 Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Harst et al. (DE 19833378 A1) (hereinafter “Harst”) in in view of Satoyoshi et al. (US 10167907 B2) (hereinafter “Satoyoshi”).
Regarding claim 19 and 20, Harst teaches all the elements of the drive device according to claim 11, but fails to disclose wherein another drive unit is mechanically connected to the drive unit via the clutch and wherein the other drive unit is arranged next to the drive unit.
Satoyoshi discloses a drive device (fig. 1) wherein another drive unit (2) is mechanically connected to the drive unit (1) via the clutch (4) and wherein the other drive unit is arranged next to the drive unit.
Harst by adding another drive unit as taught by Satoyoshi so that the drive device will have a hybrid mode wherein an engine and electric motor can be used as a traveling driving source and electric machine can also constitute an electric brake or provide extra energy to the engine to assist it or prevent it from stalling. Moreover, the electric machine can also drive the vehicle. When the engine is running, the electric motor acts as an alternator. (see col. 2, line 56-67, col. 3, line 1-10, and line 31-end)
As modified, the drive device would have another drive unit that is mechanically connected to the drive unit via clutch and the other drive unit is arranged next to the drive unit.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Kuwahara et al.  (US 8602940 B2) teaches a hybrid driving force transmission device includes an engine (E), a motor-clutch unit (MC), and a transmission unit (T). The motor-clutch unit (MC) is coupled to the engine (E), and includes a multi-plate dry clutch (7) and a slave cylinder (8). The transmission unit (T) is coupled to the motor-clutch unit (MC), and includes a transmission housing (41), a V-belt type continuously variable transmission mechanism (42), and an oil pump (OP). A cylinder housing (81) which comprises a first clutch pressure oil passage (85) communicating with the slave cylinder (8) is provided in the motor-clutch unit (MC). By coupling the motor-clutch unit (MC), a second clutch pressure oil passage (47) is brought into communication with the first clutch pressure oil passage (85) in the cylinder .
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA PERVIN whose telephone number is (571)272-4644.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F. P/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655